Opinión concurrente y disidente emitida por el
Juez Asociado Señor Rebollo López.
Pendiente un pleito sobre sentencia declaratoria radicado por el demandante-recurrido Pueblo International, Inc. (Pueblo) ante el Tribunal Superior de Puerto Rico, Sala de San Juan, en el cual se impugnaba la constitucionalidad de la Ley Núm. 306 de 15 de mayo de 1938 —conocida como la Ley de Cierre— y vigente una orden de injunction preliminar que le prohibía al demandado Estado Libre Asociado de Puerto Rico (el Estado) poner en vigor la referida Ley contra Pueblo, el Señor Secretario de Justicia de Puerto Rico, Hon. Héctor Rivera Cruz, radicó una moción de fecha 6 septiembre de 1985, la cual tuvo el efecto de ponerle fin al pleito.
En dicha moción, el Señor Secretario de Justicia le in-formó al foro de instancia, en síntesis y en lo pertinente, que en virtud de unas enmiendas que había sufrido la Ley de Cierre en el año 1983 —las cuales exigían que la Junta de Planificación designara las “zonas turísticas en las cuales no aplicará la Ley de Cierre” y el Departamento de Comercio re-dactara y promulgara un reglamento definiendo “qué tipo de artículos, servicios y establecimientos” están exentos de la aplicación de la Ley (1)— el Estado no implementaría “el precepto dominical de la Ley de Cierre hasta que [fuera] pro-mulgado el reglamento en cuestión y [fueran] designadas las áreas de interés turístico”. Informó, en adición, que en su opinión en dicho caso se estaba cuestionando “la constitucio-*245nalidad de un estatuto que hace tres años dejó de existir tal como era”. Solicitó el Secretario de Justicia, por último, del foro de instancia que desestimara “la Petición de Sentencia Declaratoria, porque cualquier opinión sobre un estatuto que no ha sido promulgado y sobre hechos que no se conoce aún cuáles serán, sólo podría ser prematuro, especulativo e inefi-caz”. (Énfasis suplido.)
La Sala de San Juan del Tribunal Superior —Hon. Guillermo Arbona, Juez— acogió y adoptó el planteamiento del Secretario de Justicia. Expresó en la sentencia que dictara con fecha de 25 de septiembre de 1985, que a esa “fecha no existe mandato de ley suficiente que obligue al demandante al cierre de sus establecimientos sitos en Puerto Rico en cuanto a horas y días se refiere”. Entendiendo que la impugnación radicada por el demandante Pueblo era prematura por cuanto no existía ley que impugnar, el foro de instancia dictó senten-cia “ordenando el archivo sin perjuicio” de la causa radicada. Copia de la referida sentencia fue archivada en autos con fecha de 26 de septiembre de 1985.
Exactamente seis meses más tarde —el día 25 de marzo de 1986— el Estado cambió de parecer. Mediante carta suscrita por el Señor Secretario de Justicia de esa misma fecha —no-tificada ese día a las 6:30 P.M.— se le informó a Pueblo que el Estado, aun cuando no se había promulgado los antes mencionados reglamentos, se proponía implementar la Ley de Cierre. Ello motivó que Pueblo acudiera ante el Tribunal Superior, Sala de San Juan, radicando en primer término-, una segunda demanda enmendada jurada sobre sentencia declara-toria e injunction en relación con la cual el tribunal de instan-cia se declaró sin jurisdicción. Ese mismo día, Pueblo radicó una solicitud de orden sobre remedios provisionales en asegu-ramiento de sentencia en la cual, bajo juramento, hizo refe-rencia a los daños que había sufrido debido a la actuación del Estado; cuestionó la constitucionalidad de la Ley de Cierre, y solicitó que se le ordenara al Estado que se abstuviera de *246poner en vigor la referida Ley. Dicho foro —Hon. Guillermo Arbona, Juez— con fecha de 3 de abril de 1986 emitió, sin celebrar vista, la orden aquí en controversia. Expresando que la sentencia que emitiera el 25 de septiembre de 1985 era “final, firme e inapelable”, que el Estado había “acatado” su dictamen a los efectos de que “no existía mandato de ley su-ficiente que obligara a la demandante [Pueblo] al cierre de sus establecimientos”, que dicho dictamen constituía “absoluto impedimento para que dicha ley [Ley de Cierre] se pueda im-plementar” en contra de Pueblo, el foro de instancia le ordenó al Estado abstenerse de así hacerlo hasta tanto se promulgara el reglamento. En adición, dispuso que en caso de que así se hiciera, dicho reglamento sería efectivo en cuanto a Pueblo hasta pasados diez (10) días de éste haber sido notificado. En relación con esta parte de la orden se le exigió a Pueblo una fianza de $2,000.
Inconforme el Estado acudió, vía certiorari, ante este Tribunal el día 4 de abril de 1986. Radicó, en adición, una solici-tud para que en “auxilio de nuestra jurisdicción” dejáramos sin efecto la orden emitida por el foro de instancia. Ordena-mos la celebración de una vista oral, la cual se llevó a efecto el día 11 de abril de 1986.
Independientemente de la etiqueta que entendamos proce-dente aplicarle a la acción tomada por el tribunal de instancia en el presente caso, no podemos eludir el hecho de que dicho foro pretendió, mediante la orden aquí recurrida, ejecutar la sentencia de archivo sin perjuicio que emitiera el 25 de sep-tiembre de 1985. El problema con que nos confrontamos es que una sentencia de archivo, de ordinario, “deja la situación procesal en el mismo lugar que si la demanda nunca se hu-biese presentado”. 8B Moore’s Federal Practice Sec. 41.05 (2), pág. 41-47 (1985). Ciertamente la sentencia emitida no obli-gaba al Estado a hacer nada; tampoco lo obligaba a abste-*247nerse de hacer algo. Es por ello que el Estado, no resultando como demandado “perjudicado” en forma alguna por la sen-tencia emitida, no estaba en la obligación, desde el punto de vista procesal, de revisar la misma. Dicho de otra forma, el Estado no “acató” ni “consintió” dictamen alguno al no acu-dir ante este Tribunal en revisión de la sentencia de archivo. Si alguna parte estaba “obligada” a revisar la misma lo era el demandante Pueblo; ello-, por cuanto la sentencia de archivo emitida le “privaba” de que se resolviera su planteamiento a los efectos de que la Ley de Cierre es inconstitucional.
Por los fundamentos anteriormente expresados, de ordina-rio, procedería que expidiéramos el auto solicitado y emitié-ramos sentencia revocatoria de la orden de 3 de abril de 1986, sin ulteriores pronunciamientos. Principios de equidad y de sana administración judicial impiden, dados los hechos parti-culares del caso, que emitamos un dictamen tan limitado.
HH h-H
Hemos expresado que la “ ‘buena fe’, como norma inter-pretativa, significa confianza, seguridad y honorabilidad ba-sada en ella. La palabra ‘fe’, fidelidad, quiere decir que uno, de las partes se entrega confiadamente a la conducta ‘leal’ de la otra”. (Énfasis suplido.) Berríos v. U.P.R., 116 D.P.R. 88, 98 (1985). No cabe la menor duda de que Pueblo confió en lo que le informara el Señor Secretario de Justicia en su moción de fecha 6 de septiembre de 1985; esto es, que el Estado no implementaría la Ley de Cierre hasta tanto se promulgaran los reglamentos “exigidos” por las enmiendas de 1983 por razón de entenderse que sin los mismos la Ley era “inexis-tente”. No existía razón en esos momentos para no confiar en la palabra del “abogado” del Pueblo de Puerto Rico. Posible-mente debido a ello es que Pueblo “consintió” a la sentencia de archivo que emitiera el foro de instancia de conformidad con la referida moción.
*248Ciertamente el Estado y el Secretario de Justicia, como cualquier otra parte litigante y su abogado, tienen la libertad de cambiar de posición respecto a un asunto litigioso. Si bien ello es así, somos del criterio que el cambio no puede tener el efecto de dejar en estado de indefensión a la otra parte que confió de buena fe en la representación que se le hiciera. En otras palabras, cuando la posición originalmente asumida por un litigante causa unos efectos jurídicos, al abandonar pos-teriormente ese litigante dicha posición no puede pretender que la otra parte se perjudique por ello.
La conducta del Estado, aún más que la de cualquier otro litigante, debe caracterizarse por la estricta observancia de los principios elementales de juego limpio (fair play). Lo contra-rio conduciría a la anarquía y al caos en nuestro sistema de justicia. Merece destacarse el hecho de que el “cambio de po-sición” por parte del Gobierno ocurrió exactamente a los 180 días de haber sido archivada en autos la sentencia dictada por el foro de instancia. Pueblo fue notificado el día número 180 a las 6:30 P.M.; o sea, cuando ya no podía acudir ante el tribunal al amparo de la Regla 49.2 de las de Procedimiento Civil mediante una moción en solicitud para que se dejara sin efecto la sentencia de archivo por razón de haber transcurrido el término de seis (6) meses que establece dicha Regla para así hacerlo. Cruzarnos de brazos ante esta situación y mera-mente limitarnos a aplicar rígidamente las reglas pertinentes de procedimiento civil constituiría una abdicación de nuestra principal función: la de impartir justicia.
1 — l H — I I — i
Como es sabido, la Regla 49.2 de las de Procedimiento Civil de 1979 contempla o provee dos mecanismos distintos con el propósito de relevar a una parte de los efectos de una sentencia. El primero de ellos, mediante moción que debe ser radicada dentro del mismo pleito en un término razonable, el cual no puede exceder de seis (6) meses desde la fecha en que *249se archivó en autos copia de la notificación de la sentencia. El segundo, mediante la radicación de una acción o pleito indenendiente.
Como expresáramos anteriormente, habiendo el Secretario de Justicia notificado a Pueblo de su intención de implantar la Ley de Cierre en el día número 180, a las 6:30 P.M., Pueblo estaba impedido de solicitar, dentro del mismo ‘procedimiento, que se le relevara de la sentencia dictada al amparo de lo dis-puesto por la citada Regla 49.2.
Ahora bien, la Regla 1 de las de Procedimiento Civil de 1979 dispone que dichas Reglas, las cuales rigen todos los pro-cedimientos de naturaleza civil ante el Tribunal General de Justicia, se “interpretarán de modo que garanticen una solu-ción justa, rápida, y económica de todo procedimiento”. En obediencia de dicho mandato y con el propósito de hacer jus-ticia a las dos partes aquí envueltas, somos del criterio que no hay nada que impida que el escrito radicado por Pueblo el 2 de abril de 1986 en solicitud de orden sobre remedios provi-sionales sea considerado como el “pleito independiente con el propósito de relevar a una parte de una sentencia, orden o procedimiento” que contempla la citada Regla 49.2 de Pro-cedimiento Civil. (2) Como se recordará, en dicho escrito se hizo referencia bajo juramento a los daños sufridos por Pueblo como consecuencia del “cambio de posición” del Estado respecto a la implantación de la Ley de Cierre, se atacó la constitucionalidad de la referida ley y se suplicó del tribunal protección en cuanto a ello.
Como certeramente expresara este Tribunal en Figueroa v. Banco de San Juan, 108 D.P.R. 680, 689 (1979), la acción independiente que comprende la Regla 49.2 con el propósito *250de relevar a una parte de una sentencia es de aplicación “a los casos en que ha transcurrido el término fatal de seis meses y las circunstancias sean de tal [naturaleza] que el tribunal pueda razonablemente concluir que mantener la sentencia constituiría una grave injusticia contra una parte que no ha sido negligente en el trámite de su caso y que, además, tiene una buena defensa en los méritos” y a situaciones donde la sentencia dictada ha sido obtenida “mediante fraude, error o accidente y cuando una parte se ha visto impedida de presen-tar sus defensas por maquinaciones y argucias de otra parte, siempre y cuando no haya sido negligente en el trámite de su caso o haya incurrido en falta”. (Énfasis suplido.)
Pueblo no fue negligente en la tramitación de la acción que radicara. El efecto real de que Pueblo confiara en el “compro-miso” contraído por el Estado, mediante su moción de fecha 6 de septiembre de 1985, que desembocó en la sentencia de ar-chivo dictada por el tribunal de instancia, fue el de privarle que se resolviera su planteamiento de que la Ley de Cierre es inconstitucional. Dicha parte merece la oportunidad de que se dilucide en sus méritos su planteamiento.
Por los fundamentos antes expresados, somos de opinión que se debería expedir el auto solicitado y dictar sentencia de-jando sin efecto la orden emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, de fecha 3 de abril de 1986; de-volviéndose el caso al referido foro con instrucciones para que considere el escrito de fecha 2 de abril de 1986 radicado por Pueblo como una acción independiente al amparo de la citada Regla 49.2, expida los correspondientes emplazamientos;(3) permita la intervención de todas aquellas partes con interés, y para la continuación de procedimientos ulteriores compatibles con lo antes expuesto.
*251—0—

(2) Es doctrina firmemente establecida por este Tribunal que se conce-derá el remedio a que tenga derecho una parte independientemente de cómo haya denominado la acción radicada. Véanse Reglas 43.6 y 70 de las de Procedimiento Civil de 1979. A.T.P.R. v. Padín Santiago, 104 D.P.R. 426 (1975).


(3) Por haber establecido la sentencia que el archivo de la acción era “sin perjuicio”, no procedería la defensa de cosa juzgada. Rivera v. Insurance Co. of P.R., 103 D.P.R. 91 (1974).